Citation Nr: 0617997	
Decision Date: 06/20/06    Archive Date: 06/27/06

DOCKET NO.  04-30 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to Department of Veterans Affairs (VA) 
benefits on the basis of permanent incapacity for self-
support prior to attaining 18 years of age.


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel




INTRODUCTION

The veteran was in beleaguered status from December 8, 1941, 
through April 9, 1942, and was a prisoner of war from April 
10, 1942, until his death on May [redacted], 1942.  The appellant is 
his son.

By rating decision dated in December 2002, the Regional 
Office (RO) concluded that new and material evidence had not 
been submitted to reopen the appellant's claim for 
entitlement to VA benefits on the basis of permanent 
incapacity for self-support prior to attaining 18 years of 
age.  The appellant subsequently sought to reopen his claim, 
and it was again denied by the RO in an August 2003 rating 
action.  He filed a timely appeal to the Board of Veterans' 
Appeals (Board).  

The Board notes that by letter received in November 2004, the 
appellant revoked the power of attorney to B.L. and is not 
represented in this case.


FINDINGS OF FACT

1.  By rating decision dated in December 2002, the RO 
concluded that new and material evidence had not been 
received to reopen a claim for VA benefits on the basis of 
permanent incapacity for self-support prior to the 
appellant's 18th birthday.  The appellant was notified of 
this decision and of his right to appeal, but a timely appeal 
was not filed.

2.  The evidence added to the record since the December 2002 
determination is essentially cumulative of the evidence 
previously of record and does not provide a reasonable 
possibility of substantiating the claim for VA benefits on 
the basis of permanent incapacity for self-support prior to 
the age of 18 years.

CONCLUSIONS OF LAW

1.  The RO's decision of December 2002, which denied VA 
benefits on the basis of permanent incapacity for self-
support prior to attaining the age of 18 years, is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 
20.1103 (2005).

2.  The evidence received since the December 2002 rating 
decision is not new and material to reopen the veteran's 
claim for entitlement to VA benefits on the basis of 
permanent incapacity for self-support prior to age 18 years.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  The Board 
must ensure that VA has met its responsibilities in the 
development of this case.  

Duty to notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  In this case, the Court held that the VCAA 
notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for service 
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that an effective date for the award of benefits will 
be assigned if the claim is granted.  

The VA satisfied its duty to notify by means of an April 2004 
letter from the RO to the appellant.  The letter informed the 
appellant of what evidence was required to substantiate his 
claim and of his and VA's respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information in his possession, pertinent to the 
appeal, to VA.  The Board concludes that this notice 
satisfied the VCAA notice requirements.  

The appellant was not provided notice that an effective date 
would be assigned in the event of an award of any benefit 
sought.  Despite the inadequate notice provided to the 
appellant on this element, the Board finds no prejudice to 
the appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993 
(where the Board addresses a question that has not been 
addressed by the RO, the Board must consider whether the 
veteran has been prejudiced thereby).  In that regard, as the 
Board concludes below that the preponderance of the evidence 
is against the appellant's claim as to whether new and 
material evidence has been received to reopen a claim of 
entitlement to VA benefits on he basis of permanent 
incapacity for self-support prior to age 18 years, any 
question as to the appropriate effective date to be assigned 
is moot.

VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  Here, the Board finds that any 
defect with respect to the timing of the VCAA notice 
requirement was harmless error.  Although the notice was 
provided to the appellant after the initial adjudication, the 
issue was readjudicated thereafter, and the appellant has not 
been prejudiced thereby.  The content of the notice provided 
to the appellant fully complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  

Not only has the appellant been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices, but the actions taken by 
VA have essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  



Duty to assist

With regard to the duty to assist, the record contains 
medical records and statements submitted on behalf of the 
appellant.  The appellant has been afforded the opportunity 
for a personal hearing on appeal.  The Board has carefully 
reviewed the appellant's statements and concludes that he has 
not identified further evidence not already of record that 
could be obtained.  The Board has also reviewed the medical 
records for references to additional treatment reports not of 
record.  The Board finds nothing to suggest that there is any 
outstanding evidence with respect to the appellant's claim.  
Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the appellant in developing the facts 
pertinent to the claim.  Essentially, all available evidence 
that could substantiate each claim has been obtained.  

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, the extensive evidence of record.  The Board must 
review the entire record, but does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  The relevant evidence will be summarized 
where appropriate, and the Board's analysis will focus on 
what the evidence shows, or does not show, in support of the 
claim.  

Legal criteria and analysis

	I.  New and material evidence 

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed.  The exception to 
this rule is found at 38 U.S.C.A. § 5108, which provides that 
"[i]f new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, the [VA] shall 
reopen the claim and review the former disposition of the 
claim."  Therefore, once an RO decision becomes final under 
section 7105(c), absent the submission of new and material 
evidence, the claim cannot be reopened or adjudicated by the 
VA.  38 U.S.C.A. §§ 5108, 7105(c); 38 C.F.R. § 20.1103; 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

VA is required to review for its newness and materiality only 
the evidence submitted by a claimant since the last final 
disallowance of a claim on any basis in order to determine 
whether a claim should be reopened and re-adjudicated on the 
merits.  Evans v. Brown, 9 Vet. App. 273 (1996).  In the 
present appeal, the appellant was most recently notified of 
the denial of his claim for VA benefits on the basis of 
permanent incapacity for self-support prior to his 18th 
birthday in December 2002.  Therefore, the Board must review, 
in light of the applicable law, regulations, and the Court 
cases regarding finality, the additional evidence submitted 
since that determination.

Except as provided, the term "child" of the veteran means 
an unmarried person who is a legitimate child, a child 
legally adopted before the age of 18 years, a stepchild who 
acquired that status before the age of 18 years and who is a 
member of the veteran's household or was a member of the 
veteran's household at the time of the veteran's death, or an 
illegitimate child; and (i) who is under the age of 18 years; 
or (ii) who, before reaching the age of 18 years, became 
permanently incapable of self-support; or (iii) who, after 
reaching the age of 18 years and until completion of 
education or training (but not after reaching the age of 23 
years) is pursuing a course of instruction at an approved 
educational institution.  38 U.S.C.A. § 101(4); 38 C.F.R. 
§ 3.315.

Rating determinations, in determining whether a child is 
shown to be permanently incapable of self-support by reason 
of mental or physical defect at the date of attaining the age 
of 18 years, will be made solely on the basis of whether the 
child is permanently incapable of self-support through 
his/her own efforts by reason of physical or mental defects.  
The question of permanent incapacity for self-support is one 
of fact for determination by the rating agency on competent 
evidence of record in the individual case.  Rating criteria 
applicable to disabled veterans are not controlling.  
Principal factors for consideration are:

(1) The fact that a claimant is earning his own support is 
prima facie evidence that he or she is not incapable of self-
support.  Incapacity for self-support will not be considered 
to exist when the child by his own efforts is provided with 
sufficient income for his or her reasonable support.

(2) A child shown by proper evidence to have been permanently 
incapable of self-support prior to the date of attaining the 
age of 18 years, may be so held at a later date even though 
there may have been a short intervening period or periods 
when his or her condition was such that he or she was 
employed, provided the cause of incapacity is the same as 
that upon which the original determination was made and there 
were no intervening diseases or injuries that could be 
considered as major factors.  Employment which was only 
casual, intermittent tryout, unsuccessful, or terminated 
after a short period by reason of disability, should not be 
considered as rebutting permanent incapability of self-
support otherwise established.

(3) It should be borne in mind that employment of a child 
prior or subsequent to the delimiting age may or may not be a 
normal situation, depending on the educational progress of 
the child, the economic situation of the family, indulgent 
attitude of parents, and the like.  In those cases where the 
extent and nature of disability raises some doubt as to 
whether they would render the average person incapable of 
self-support, factors other than employment are for 
consideration.  

In such cases there should be considered whether the daily 
activities of the child in the home and community are 
equivalent to the activities of employment of any nature 
within the physical or mental capacity of the child which 
would preclude sufficient income for reasonable support.  
Lack of employment of the child either prior to the 
delimiting age or thereafter should not be considered as a 
major factor in the determination to be made, unless it is 
shown that it was due to physical or mental defect and not to 
mere disinclination to work or indulgence of relatives or 
friends.

(4) The capacity of a child for self-support is not 
determinable upon employment afforded solely upon sympathetic 
or charitable considerations and which involved no actual or 
substantial rendition of services.  38 C.F.R. § 3.356 (1998).  
In making this determination, the focus must be on the 
child's status at the time of his/her 18th birthday.  Dobson 
v. Brown, 4 Vet. App. 443, 445 (1993).

Dependency and indemnity compensation is a benefit payable by 
the VA to a surviving spouse or child because of a death.  
38 C.F.R. § 3.5(a)(b) (2005).

The appellant's claim for entitlement to VA benefits on the 
basis of permanent incapacity for self-support was originally 
denied by the RO in August 1960.  He did not appeal this 
determination.  As noted above, his claim was again denied by 
the RO in a December 2002 rating action.  This determination 
was predicated on evidence that showed that the appellant was 
born in February 1940.  In June 1960, a private physician 
reported findings of atrophy of the muscles of the right 
shoulder and arm, with subluxation of the shoulder joint, as 
well as weakness and paralysis of the right arm.  The 
physician noted that the appellant indicated that this 
condition had been present since birth.  A June 1960 letter 
from the appellant's mother, the veteran's widow, related 
that the appellant had attended school from the age of seven 
and had continued up to that time.  The record also included 
a medical certificate, dated in February 2002, which revealed 
the same diagnosis.  The examiner added that the condition 
was considered to be a permanent partial disability.

Based on the evidence summarized above, the RO found that new 
and material evidence had not been received, and continued 
the denial of the appellant's claim.  

The appellant attempted to reopen his claim for VA benefits 
on the basis of permanent capacity for self-support prior to 
his 18th birthday in July 2003.  The additional evidence 
consists solely of his statements and a joint affidavit.  In 
February 2003, V.L. and P.W. attested to the fact that they 
knew that the appellant was the son of the veteran and that 
he had been a disabled and helpless child since his birth.  

The evidence submitted since the RO's December 2002 
determination merely reflects the conclusions of the affiants 
and provides no medical documentation that the appellant was 
permanently incapable of self-support prior to his 18th 
birthday.  The Board finds that the additional evidence is 
merely cumulative and does not relate to the basis for the 
prior final denial.  The additional evidence, considered in 
conjunction with the record as a whole, provides no findings 
suggesting that the appellant was not capable of providing 
self-support prior to his attaining the age of 18 years.  As 
such, the deficiency noted as the basis for the prior final 
denial remains unestablished.  The Board concludes, 
therefore, that the evidence is not new and material, and the 
claim for VA benefits on the basis of permanent incapacity 
for self-support is not reopened.




ORDER

New and material evidence has not been received to reopen a 
claim for entitlement to VA benefits on the basis of 
permanent incapacity for self-support prior to attaining the 
age of 18 years.



____________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


